DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-20 of U.S. Application No. 16/508,998 filed on 07/11/2019 have been examined.
The amendment filed on 06/02/2022 has been entered and fully considered.
Claims 1, 7, 11-14, and 16-19 have been amended.
Claims 6 and 15 have been canceled.
Claims 1-5, 7-14,  and 16-20 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments and arguments with respect to claims 1-5, 9-14, and 18-19 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-5, 9-14, and 18-19 have been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-14, and 15-20 are allowed over the prior art of record.
As per claims 1, 11, and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious an uncertainty evaluator calculating an uncertainty array U[T] for a time window T, wherein the uncertainty array is indicative of a level of uncertainty associated with an output sample distribution of the output across the time window T, wherein the uncertainty evaluator calculates the uncertainty array U[T] based on a temporal divergence of the output y, an entropy H of the output y, a variational ratio VR of the output y, and a standard deviation SD of the output y.
Claims 2-5 and 7-10 depend from claim 1, claims 12-14 and 16-19 depend from claim 11 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662